                      UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION


ANNIE MCGOWAN                                             PLAINTIFF


VS.                               CIVIL ACTION NO. 3:19CV44TSL-JCG


COMMISSIONER OF SOCIAL SECURITY                           DEFENDANT


                                  ORDER


      This cause is before the court on the report and recommendation

of United States Magistrate Judge John C. Gargiulo entered on November

1, 2019, recommending that the government’s motion to affirm the

decision of the commissioner be granted.    Plaintiff, Annie McGowan,

did not object to the report and recommendation and the time for doing

so has expired.   The court, having fully reviewed the report and

recommendation and being duly advised in the premises, now finds that

the report and recommendation should be adopted as the opinion of the

court.


      Based on the foregoing, it ordered that the report and

recommendation of United States Magistrate Judge John C. Gargiulo be,

and the same is hereby, adopted as the findings of the court.    It

follows then that the government’s motion to affirm is granted, such

that the action will be dismissed with prejudice.
     A separate judgment will be entered in accordance with Rule 58 of

the Federal Rules of Civil Procedure.


     SO ORDERED this 12th day of December, 2019.


               /s/ Tom S. Lee________
              UNITED STATES DISTRICT JUDGE
